Citation Nr: 0009277	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include cataracts and photophobia.  


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to 
March 1948.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in May 1993 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In a decision-remand of May 1999, the Board denied a claim of 
entitlement to service connection for glaucoma as not well 
grounded and remanded the case to the RO for further 
development of the evidence on the remaining issues.  The 
case was returned to the Board by the RO in February 2000.  


FINDING OF FACT

Cataracts and photophobia, diagnosed years after the 
veteran's service, are not related to any incident or 
manifestation during service, to include sun exposure.  


CONCLUSION OF LAW

An eye disorder, to include cataracts and photophobia, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for an eye disorder, to 
include cataracts and photophobia, is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  He has presented a 
claim which was made well grounded by a private physician's 
statement.  The Board is satisfied that further assistance to 
the veteran by VA in the development of facts pertinent to 
his claim is not required to comply with the duty to assist 
him mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §1110, 1131 (West 1991).  

The veteran's service medical records are entirely negative 
for complaints or findings concerning the eyes.  At an 
examination for separation in March 1948, his vision was 
reported as 20/20, bilaterally, and his eyes were evaluated 
as normal.  

The veteran contends that sun exposure which he experienced 
while on active duty resulted in photophobia and cataracts.  
"Photophobia" is defined as abnormal visual intolerance of 
light.  Dorland's Medical Dictionary, 1287 (28th ed., 1994).  
Lay statements were submitted in support of the veteran's 
claim by two individuals, who stated that they knew the 
veteran prior to service, and, upon his return, he displayed 
light sensitivity.  They also stated that, after service, the 
veteran was treated for photophobia by a physician who is now 
deceased.  At a personal hearing in November 1993, the 
veteran testified that:  For approximately 20 years after 
service, he was treated by physicians, now deceased, for 
photophobia; and eye disorders ultimately made him legally 
blind.  

In October 1998, Steven L. Lampert, M.D., of Central Medical 
Hospital, Pittsburgh, Pennsylvania, certified that the 
veteran was blind under the definition of blindness 
established by state law.  

In November 1992, Janis E. Reed, M.D., a private 
ophthalmologist, with the Everett-Hurite Ophthalmic 
Association, reported that:  The veteran had been under care 
since 1988 for end-stage glaucoma and cataracts in both eyes; 
he had also had severe photophobia and decreased vision in 
sunlight; and photophobia and cataracts could have been 
exacerbated by prolonged sun exposure she understood the 
veteran experienced in service in 1946.  

In November 1993, Dr. Reed stated that:  The veteran's 
problem with photophobia was caused by extreme exposure to 
sunlight while on watch on a Navy ship; it was her 
understanding that this was documented by the veteran's 
previous physicians.  The Board notes that no records or 
reports by any such physicians have been submitted by the 
veteran and that the veteran did not respond to a request for 
information sent to him following the Board's May 1999 
remand.  

In January 1994, Dr. Reed stated that:  A medical journal 
article had stated that prolonged sun exposure leads to an 
increased incidence of cortical cataracts; in the veteran's 
case, his photophobia, which is not in itself a disease, was 
probably due to cataracts; it was possible that the veteran's 
sun exposure caused the cataracts and the cataracts, in turn, 
caused him to be photophobic; and his glaucoma was not caused 
by sun exposure and was not related to the cataracts.  

In the decision-remand of May 1999 (which, as noted above, 
denied entitlement to service connection for glaucoma), the 
Board found that Dr. Reed's medical opinion that the 
veteran's claimed inservice sun exposure may have caused 
cataracts, which then caused photophobia, was sufficient to 
well ground the veteran's service connection claim.  See 
Grottveit v. Brown, 5 Vet. App. 91-93 (1993).  However, the 
Board also implicitly found in May 1999 that the evidence of 
record, including Dr. Reed's opinion, was insufficient to 
establish entitlement to service connection for an eye 
disorder, to include cataracts and photophobia.  When the 
positive evidence and the negative evidence on a material 
issue are in equipoise (that is, evenly balanced), the 
veteran receives the benefit of the doubt, and a finding is 
made in favor of the claim.  38 U.S.C.A. § 5107(b).  When, 
however, the preponderance of the evidence is against a 
claim, the claim is denied.  

With regard to Dr. Reed's opinion, the Board notes that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999) (Court) has in several cases found medical opinions 
speculative or of no probative value.  In Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992), the Court found 
evidence favorable to the veteran's claim which did little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure was insufficient to 
establish service connection; in Obert v. Brown, 5 Vet. 
App. 30, 33 (1993), a physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis was deemed 
speculative; and in Bloom v. West, 12 Vet. App. 185, 187 
(1999), the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" 
precipitated the initial development of a lung condition, by 
itself and unsupported and unexplained, was "purely 
speculative."  Similarly, Dr. Reed's opinion that claimed 
sun exposure on a Navy ship in the 1940s caused cataracts, 
found many years later, which opinion was not based on 
clinical findings, is, the Board finds, speculative and 
lacking in probative value. 

In the decision-remand of May 1999, the Board determined that 
additional medical evidence should be sought.  If additional 
medical evidence established that post service cataracts and 
photophobia were related to claimed sun exposure in service, 
the veteran's claim would be granted.  In the remand portion 
of the May 1999 decision, the Board directed that:  (1)  The 
RO should request the veteran to authorize release of all 
records of treatment of his eyes by private physicians; (2) 
upon receipt of a release from the veteran, the RO should ask 
Dr. Reed to clarify whether her January 1994 opinion was 
based solely on the history provided by the veteran or was 
based on other medical treatment records; and (3) the veteran 
should be scheduled for an examination by an ophthalmologist, 
who should offer an opinion as to the etiology of any 
identified disorder, to include cataracts and photophobia, 
and whether it is at least as likely as not that an 
identified eye disorder is related to the veteran's service.  

While this case was in remand status, the veteran did not, as 
requested by the RO, sign authorizations for private 
physicians to release information to VA, and he failed to 
report for a VA ophthalmological examination scheduled for 
January 19, 2000.  The veteran thus failed to cooperate with 
the Board's efforts to obtain additional evidence.  The 
evidence which is of record is not in equipoise on the 
question of whether claimed sun exposure in service caused 
cataracts/photophobia, first medically documented in the 
1980s.  Therefore, the Board concludes that entitlement to 
service connection for an eye disorder, to include cataracts 
and photophobia, is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107.  


ORDER

Service connection for an eye disorder, to include cataracts 
and photophobia, is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals




 

